 1

 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES DISTRICT COURT
10                                   NORTHERN DISTRICT OF CALIFORNIA
11
      DEREK L. MCGHEE, on behalf of himself and             Case No. 4:18-cv-05999-JSW
12    others similarly situated,
                                                            [PROPOSED] ORDER APPROVING
13                          Plaintiff(s),                   JOINT STIPULATION FURTHER
                                                            EXTENDING TIME TO RESPOND TO
14                 v.                                       INITIAL COMPLAINT
15    TESORO REFINING & MARKETING
      COMPANY LLC; ANDEAVOR; ANDEAVOR
16    LOGISTICS LP; and DOES 1 to 100, inclusive,           Complaint Filed:     August 17, 2018
17                          Defendants.
18
              After consideration of the Stipulation Further Extending Time to Respond to Complaint filed by
19
     Plaintiff Derek L. McGhee and Defendants Tesoro Refining & Marketing Company LLC, Andeavor,
20
     and Andeavor Logistics LP (collectively, “Defendants”), and for good cause showing, the Court hereby
21
     approves the Stipulation. Defendants shall have through and including February 4, 2019, to respond to
22
     Plaintiff’s Complaint.
23
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
24
     DATED: December 20, 2018
25
                                            _______________________________________
26
                                            UNITED STATES DISTRICT COURT JUDGE
27

28
                                                        1
                                          [PROPOSED] ORDER APPROVING
                   JOINT STIPULATION FURTHER EXTENDING TIME TO RESPOND TO INITIAL COMPLAINT
     53181443v.1
